Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  feature of “a power supply apparatus” as recited in claim 1, “a receiving antenna” and “an emitting antenna” as recited in claim 5 , “first data transmission antenna”  and “second data transmission antenna”  as recited in claim 7  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-13 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4-8 and 16-21 of copending Application No.  16/733,202 (PG-PUB#20210018558). Although the claims at issue are not identical, they are not patentably distinct from each other because  the limitations of claims 1,4-8 and 16-21  of copending Application No.  16/733,202 encompass the limitations of the instant claims 1-12 as follows:

             Application  SN#16/733,237                            Copending Application sn#16/733,202

1. A chip testing system for testing a plurality of chips, comprising: a central control device; at least one chip testing device including a plurality of electrical connection sockets each configured to carry one of the chips, wherein the at least one chip testing device is controllable by the central control device to perform a predetermined testing process on the chips disposed thereon, and the at least one chip testing device includes at least one 
2. The chip testing system according to claim 1, wherein the at least one chip testing device includes: a circuit board having a first board surface and a second board surface respectively defined by two opposite sides thereof; the electrical connection sockets fixed onto the first board surface of the circuit board, wherein each of the electrical connection sockets is configured to carry at least one of the chips, the electrical connection sockets are divided into a plurality of socket groups, and each of the socket groups has at least one of the electrical connection sockets; and a control set disposed on the second board surface of the circuit board and including a plurality of testing modules, wherein the testing modules are connected to the socket groups, and each of the testing modules is connected to the at least one of the electrical connection sockets of the corresponding socket group, and wherein 
3. The chip testing system according to claim 2, wherein the at least one power supply member of the at least one chip testing device includes a plurality of connection terminals disposed on the circuit board, wherein each of the power supply members of the apparatus body includes a plurality of chamber terminals respectively arranged in the accommodating chambers, and the connection 
4. The chip testing system according to claim 3, wherein the at least one environment control apparatus includes a plurality of lift devices, and each of the accommodating chambers has one of the lift devices disposed therein, and wherein each of the lift devices is controllable by the central control device to allow the connection terminals of the at least one chip testing device and the chamber terminals of the corresponding accommodating chamber to be connected to or separated from each other.
5. The chip testing system according to claim 2, wherein the at least one power supply member of the at least one chip testing device 
6. The chip testing system according to claim 2, wherein the at least one chip testing device includes a plurality of first data transmission terminals disposed on the circuit board, and each of the accommodating chambers of the apparatus body has a plurality of second data transmission terminals disposed therein, and wherein the first data transmission terminals and the second data transmission terminals of the corresponding accommodating chamber are configured to be connected to each other so as to transmit data there-between.


8. The chip testing system according to claim 2, wherein after each of the testing modules performs the predetermined testing process on at least one of the chips disposed on the at least one of the electrical connection sockets of the corresponding socket group connected thereto, test result data and test parameter data of each of the chips are written into each of the chips through the corresponding testing module, so that each of the chips has the test result data and the test parameter data.
9. The chip testing system according to claim 2, wherein the at least one environment control apparatus includes a plurality of covers and at least one air suction device, wherein each of the accommodating chambers 

10. The chip testing system according to claim 9, wherein each of the temperature adjusting devices includes a contacting structure, and when each of the temperature adjusting devices is controlled by the central control device to be operated, a temperature of the corresponding contacting structure is increased or decreased to the predetermined temperature, and wherein when the cover is disposed on 

11. The chip testing system according to claim 1, wherein the at least one environment control apparatus includes a plurality of retaining devices, wherein each of the accommodating chambers has one of the retaining devices disposed therein, and each of the retaining devices is controllable by the central control device to be connected to the at least 

12. The chip testing system according to claim 1, further comprising a pre-test apparatus connected to the central control device, wherein the pre-test apparatus includes at least one electrical connection socket that is configured to carry at least one of the chips, and the pre-test apparatus is configured to perform an open/short test and a leakage current test to the corresponding chip disposed thereon, and wherein before the chips are disposed on the at least one chip testing device by the chip mounting apparatus, the central control device is configured to control the chip mounting apparatus to transfer at least one of the chips to the at least one electrical connection socket 
13. The chip testing system according to claim 1, further comprising a final 62testing apparatus connected to the central control device, wherein the final testing apparatus includes at least one electrical connection socket that is configured to carry at least one of the chips, and the final testing apparatus is configured to perform an open/short test and a leakage current test to the corresponding chip disposed thereon, and wherein the central control device is configured to control the chip mounting apparatus to transfer at least one of the chips from the at least one chip testing device to the at least one electrical connection socket of the final testing apparatus so as to be tested by the open/short test and the leakage current test.

1. (Original) A chip testing method for being implemented by a chip testing system that includes a chip mounting apparatus, at least one chip testing device, at least one environment control apparatus, and a classification apparatus, wherein the at least one chip testing device includes a circuit board, a plurality of electrical connection sockets disposed on the circuit board, a plurality of testing modules disposed on the 
2. (Original) The chip testing method according to claim 1, wherein the at least one chip testing device includes at least one first data transmission terminal disposed on the 
4. (Original) The chip testing method according to claim 1, wherein the at least one temperature adjusting step and the testing step are repeatedly implemented for two times after the moving-in step and before the moving-out step, wherein when the at least one temperature adjusting step and the testing step are implemented for a first time of the two times, the temperature adjusting device of the one of the accommodating chambers is controlled so that the chips are in an environment having a temperature within a range of 30°C to 200°C and are tested by the testing modules with at least one of a reading test, a writing test, and an electrical property 
5. (Currently amended) The chip testing method according to claim 1, wherein the at least one temperature adjusting step and the testing step are repeatedly implemented for four times after the moving-in step and before the moving-out step, wherein when the at least one temperature adjusting step and the testing step are implemented for a first time of the four times, the temperature adjusting device of the one of the accommodating chambers is controlled so that the chips are in an environment having a temperature within a 
6. (Currently amended) The chip testing method according to claim 1, wherein w' - d X -the chip testing method further includes steps between the moving-out step and the classification step as follows: a moving-in step implemented by transferring the chip testing device carrying the chips from the one of the accommodating chambers to another one of the accommodating chambers; a temperature adjusting step implemented by controlling the temperature adjusting device of the another one of the accommodating 
7. (Original) The chip testing method according to claim 1, further comprising a pre-test step before the chip mounting step, wherein the pre-test step includes: a mounting step implemented by mounting the chips onto a plurality of electrical connection sockets of a pre-test apparatus; a testing step implemented by controlling the pre-test apparatus to perform an open/short test and a leakage current test on the chips on the pre-test apparatus; and a determination step implemented by determining whether the chips on the pre-test apparatus pass the open/short test and the leakage current test, wherein any one of the chips passing the open/short test and the leakage current is used for the chip mounting step, and any one of the chips not passing the open/short test or the leakage current is placed at the defective product region.


16. (Original) The chip testing method according to claim 1, wherein the at least power supply member includes a plurality of connection terminals disposed on the circuit board, and each of the accommodating chambers has a plurality of chamber terminals connected to the external power supply 
17. (Original) The chip testing method according to claim 16, wherein the chip testing device includes: the circuit board having a first board surface and a second board surface respectively defined by two opposite sides thereof; the electrical connection sockets fixed onto the first board surface of the circuit board, wherein the electrical connection sockets are divided into a plurality of socket groups, and each of the 
18. (Original) The chip testing method according to claim 17, wherein the at least one environment control apparatus includes a plurality of covers, and each of the accommodating chambers is provided with one of the covers, wherein in the moving-in step, when the chip testing device is disposed in the one of the accommodating chambers, 
19. (Original) The chip testing method according to claim 18, wherein each of the temperature adjusting devices includes a contacting structure, and is controllable to make the contacting structure reach the predetermined temperature, wherein the at least one environment control apparatus includes a plurality of lift devices and a plurality of retaining devices, and each of the accommodating chambers is provided with one of the lift devices and one of the retaining devices, wherein each of the lift devices is 
20. (Original) The chip testing method according to claim 17, wherein each of the chips is a memory chip, and the chip testing 
21. (Original) The chip testing method according to claim 17, wherein each of the chips is a memory chip, and after the testing step is implemented and at least one of the memory chips passes the testing step, a test result writing step is implemented by storing test result data from the testing step of the at least one of the memory chips and test parameter data in the testing step into the at least one of the memory chips, so that the at least one of the memory chips has the test result data and the test parameter data, and wherein in the classification step, the classification apparatus is used to place any .


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Matsumoto et al (Pat#10,222,413) disclose IC handler.
Wang et al (pat# 9,229,041) disclose automatic test system.
Horino et al (pat# 9,024,648) disclose Handler For Conveying A Plurality Of Devices Under Test To A Socket For A Test And Test Apparatus.
Yamashita (pat# 7,049,841) discloses Heater-equipped Pusher, Electronic Component Handling Apparatus, And Temperature Control Method For Electronic Component.
Co (Pat# 6,742,144) discloses local heating of memory modules tested on a multi-
motherboard tester.
Yamashita et al (Pat# 7,919,974) disclose Electronic device test apparatus and method of
configuring electronic device test apparatus.
Ishikawa et al Pat# (6,932,635) disclose Electronic component testing socket and

Yamashita (pat# 7,049,841) discloses Heater-equipped Pusher, Electronic Component Handling Apparatus, And Temperature Control Method For Electronic Component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.